DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-26 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2020.
For claim 27, the examiner maintains the restriction as the claim recites the feature of strip member used to form the pipe by a specific strip shaped member , the dependence upon claim 1 would not provide any actual structural link between the invention of a strip and the design of an apparatus to form it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Yamane et. al. (US 20120118482).
Regarding Claim 1, Yamane discloses pipe-forming apparatus forming a spiral pipe-200 by fitting edges of a strip member-100 adjacent with a difference of one lap with each other while spirally winding the strip member (Figure 5,[0050]), the pipe-forming apparatus comprising: an apparatus frame-2 disposed on a partial part in a circumferential direction of a pipe end portion of a preceding spiral pipe portion formed in advance of the strip member-100 (Figure 5, [0008], [0050],preceding spiral portion is the rehabilating pipe-130), the pipe end portion being provided on a forefront side in an extending direction along a pipe axis of the preceding spiral pipe portion  (Figure 5 showing the forefront side in an extending direction along the rehabilating pipe-130), the apparatus frame having a propelling longitudinal direction being along a winding direction of the preceding spiral pipe portion (Figure 5, abstract, apparatus frame-2 installed inside an existing pipe); a driving part provided in the apparatus frame and pressing an unformed following strip portion of the strip member ([0144-0145], driving mechanism-48) following the preceding spiral pipe portion obliquely with respect to a machine-height direction of the apparatus frame toward the partial part or a vicinity thereof in the preceding spiral pipe portion, the machine-height direction being along an inward-outward direction of the preceding spiral pipe portion ([0092], height adjuster, bracket-61, back plate-63, long holes-61a ); and a pipe end guide provided in a reverse portion of the apparatus frame in the machine- height direction ( Figure 5-6, [0079], [0092], coupling frames-29 as the pipe end guide, the driver roller-291 obliquely pushing the strip portion from the inner peripheral side), the pipe end guide being constrained with respect to the pipe end portion in a machine-width direction orthogonal to the propelling longitudinal direction and the machine- height direction (coupling frames/pipe guides -29 are orthogonal to the machine height direction), and the pipe end guide being engaged so as to be slidable with respect to the pipe end portion in the propelling longitudinal direction, wherein the pressing force becomes a fitting force for the fitting and a propelling force for forward propulsion ([0079]), and wherein the pipe-forming apparatus performs pipe-forming in a state where a part of the pipe end portion other than the partial part is released from the pipe-forming apparatus ([0065], [0078]).
Regarding Claim 2, Yamane discloses the pipe-forming apparatus according to claim 1, wherein an engaging groove portion is formed along an extending direction in the strip member (Figure 8, [0086], [0143] groove portion-433) and a groove opening of the engaging groove portion is directed to the reverse side at the part of the preceding spiral pipe portion (Figure 8, [0086]), and the pipe end guide has an engaging portion engaged from the reverse side to the engaging groove portion (Figure 8-9).
Regarding Claim 3, Yamane discloses the pipe end guide includes a flat-shaped receiving portion along the propelling longitudinal direction and the receiving portion receives the pipe end portion from the reverse side (Figure 5-6, coupling frames -29 are flat shaped at the reverse side).
Regarding Claim 4, Yamane discloses the receiving portion is provided with a rolling body rotatable around an axis of the rolling body and the rolling body protrudes in the machine-height direction from the receiving portion (Figure 5, [0089], rotatable body-6).
Regarding Claim 5, Yamane discloses that a ridge portion protruding to the reverse side beyond a fitting portion with the adjacent edge is formed in the strip member (Figure 5-6, the strip member-100 has a ridge protruding to the reverse side), the ridge portion extends along the extending direction of the strip member, and a thickness of the receiving portion is equal to or less than an amount by which the ridge portion protrudes from the fitting portion (Figures show that the strip member has uniform thickness  at the receiving portion, which is where the strip member connected to the flat shaped coupling frames-29).
Regarding Claim 6, Yamane discloses that the pipe end guide includes a guide portion constrained with respect to the pipe end portion in the machine-width direction and engaged so as to be slidable with respect to the pipe end portion in the propelling longitudinal direction (coupling frames-29 extending at opposite side portions of the joining mechanism-4 supporting the tracks-40 and wheels -6 so that the ), and wherein the guide portion is rotatable around a rotary axis along the machine-width direction with respect to the apparatus frame (Figure 7, [0120-0121] “The joining mechanism 4 is provided in the frame 2 via the coupling frames 29”).
 Regarding Claim 7, Yamane discloses the guide portion is freely rotatable around the rotary axis ([0083]  “rotational shaft of the inner roller 42, and the rotational shaft of the outer roller 43 and are meshed with each other, and the plastic strip 100 is sent out by being sandwiched between the inner roller 42 and the outer roller 43”).
Regarding Claim 8, Yamane discloses the guide portion has an angle holding portion holding an angle around the rotary axis ([0099], angle adjustment-47).
Regarding Claim 9, Yamane discloses the pipe end guide includes a pressing portion pressing the pipe end portion from a face side opposite to the reverse side (Figure 5-6, [0144], pipe end guide-29 includes 42 a and 43 a rollers to press the strip 100).
Regarding Claim 12, Yamane discloses wherein relative positions of the driving part and the pipe end guide in a plane orthogonal to the machine-width direction are variable ([0078], coupling frames/pipe guide-29 are coupled with  links-21 which would make it variable).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Yamane (US 20120118482) in view of Kitahashi et. al.  (US 5799701).
Regarding Claim 13, Yamane discloses all the limitations of Claim 13, but did not disclose the pipe end guide has a plurality of guide portions separated from each other. In the same filed of endeavor pertaining to the art, Kitahashi discloses that the pipe end guide has a plurality of guide portions in the propelling longitudinal direction and each of the guide portions (Figure 2, col 11, line 27-28, guide portions 3a,3b,3c are fitted onto arms-11) includes an engaging portion constrained in the machine-width direction with respect to the pipe end portion and engaged so as to be slidable in the propelling longitudinal direction with respect to the pipe end portion. (Figure 2-3, col 9, line 57-60 arms -11 are slidable engaged in inner holes-10a).
It would be obvious for one ordinary skilled in the art to combine Yamane’s teaching with that of the teaching of Kitahashi’s guide portions for the purpose to provide a lining technique applicable to produce a longer and larger-diameter lining pipe (col 1, line 37-38).
Regarding Claim 14, Yamane as modified by Kitahashi discloses the relative positions of the plurality of guide portions in a plane orthogonal to the machine-width direction are variable (col 11, line 28-30, line 35-38).
Regarding Claim 15, Yamane as modified by Kitahashi discloses the number of the guide portions is three or more (col 11, line 60).

Allowable Subject Matter
Claims 10-11 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, Yamane discloses the pressing portion as discussed in claim 9, but did not explicitly disclose the pressing portion is retracted to an extension rear side opposite to the forefront side in the extending direction is deemed to be novel and unobvious,
Regarding Claim 11, Yamane discloses all the limitations of Claim 1 but did not explicitly disclose a pressing portion biasing device biasing the movable pressing portion toward a propulsion front side or the reverse side along a direction in which the movable pressing portion is movable is deemed novel and unobvious.
Regarding Claim 28, Yamane discloses the limitations regarding the forming the pipe in Claim 28 but did not specifically disclose forming the pipe in a state where a part other than the partial part of the pipe end portion is released from the pipe-forming apparatus with the pressing force becoming a fitting force for the fitting and a propelling force for forward propulsion is deemed novel and unobvious.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741         

/MARC C HOWELL/Primary Examiner, Art Unit 1774